Judgment of resentence, Supreme Court, New York County (Michael J. Obus, J.), rendered October 14, 2010, as amended November 9, 2010, resentencing defendant, as a second violent felony offender, to an aggregate term of 15 years, with 5 years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). Concur— Mazzarelli, J.P., Friedman, Manzanet-Daniels, Roman and Clark, JJ.